In a special proceeding to confirm an arbitrators’ award pursuant to statute (CPLR 7510), the petitioner (a general contractor) appeals from so much of the final order of the Supreme Court, Westchester County, made March 19, 1964, and thereafter entered in Rockland County, confirming the award and directing entry in Rockland County of judgment in petitioner’s favor, as directed that “the payment of said judgment and execution * * * thereon be stayed until the submission to the County Treasurer ” of Rockland County of “ proof of payment of all liens and monies, if any, now due and outstanding [to subcontractors and materialmen] together with an affidavit sworn to by a proper official [of petitioner] showing that all liens and monies, if any, now outstanding have been paid and discharged ”. Order modified as follows: (1) by striking out its second decretal paragraph requiring the petitioner to submit to the County Treasurer proof of the payment of all moneys due and the discharge of all liens outstanding; (2) by striking out from the third decretal paragraph the provision staying the payment of the judgment and execution thereon until such proof shall have been submittéd; and (3) by substituting therefor a decretal paragraph that the payment of the judgment and execution thereon shall be stayed until petitioner shall have complied with the conditions for payment specified in the contract between the parties, made December 22, 1958. As so modified, the order, insofar as appealed from, is affirmed, without costs. Under *827the contract between the parties the county is not required to pay the award or the judgment thereon, no more than it is required to pay any sums due under the contract, until petitioner shall have complied with the conditions precedent to payment, as prescribed by the contract itself. This modification is therefore necessary in order to avoid any doubt or dispute as to whether the conditions stated in the order appealed from are the same or more burdensome than or in excess of the contractual conditions. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.